Case: 2:19-cv-00046-WOB-CJS Doc #: 23 Filed: 05/09/19 Page: 1 of 1 - Page ID#: 338



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                                                                       MAY -9 ?01~
                                 COVINGTON DIVISION
                                                                                          AT COVING TO>
                                                                                         ROBERT R. CAP>'
                                                                                     _;:;~!<U.S. OISTRIC~   ·;.]\•q
 JOHN KYLE SWEENEY, et. al.                             2: 19-cv-46-WOB-CJS

 v.
 JUSTIN CRIGLER, et. al.


      ORDER GRANTING PLAINTIFFS' EMERGENCY MOTION FOR PRELIMINARY
                               INJUNCTION

 This matter comes on Plaintiffs' Emergency Motion for Preliminary Injunction. The Court,
 being fully apprised, finds that said motion is WELL TAKEN and is GRANTED.

 Defendants are hereby preliminarily enjoined as follows:

       I. Defendants shall process the statements of candidacy that were filed by Plaintiffs on or
          before April 1, 2019, for the 2019 election cycle;

      2. Defendants shall likewise process the certificates of nomination and filing fees of
         Plaintiffs that are filed on or before June 4, 2019, for the 2019 election cycle, and place
         Plaintiffs that make this filing on the General Election Ballot (or, to the extent this order
         is entered within ten days of the June 4, 2019 deadline or after that deadline, Defendants
         shall accept and process such filings made within ten days of this order);

      3. Pursuant to FRCP 65, this Preliminary Injunction shall be binding upon the official
         capacity Defendants, and their officers, agents, servants, employees, and attorneys, and
         on other persons who are in active concert or participation with anyone described in
         FRCP 65(d)(2)(A) or (B); and

      4. This is a final order under FRCP 54(b), and there is no just reason for delay.



 IT IS SO ORDERED:
